—In an action to recover damages for legal malpractice, the defendants appeal from so much of an order of the Supreme Court, Suffolk County (Oshrin, J.), dated January 13, 1997, as denied their motion for summary judgment dismissing the complaint.
[668 NYS2d 934]
Ordered that the order is affirmed insofar as appealed from, with costs.
Material issues of fact exist which require the denial of the
defendants’ motion for summary judgment.
Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.